DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/22 has been entered.
 
Drawings
3.	The drawings were received on 10/21/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, the limitation “wherein the frame and the screen have mating contours to provide the snap fit between the frame and the tray” is not clear and is indefinite.  Specifically, it is not clear how the frame and screen have mating contours.  The screen attaches to the frame and there is no contour with the attachment of the frame and screen.  There is no clear description in the disclosure that reasonably conveys a clear interpretation on how the screen and frame have matching contours.  On page 2, line 21 of the specification, there is a brief description that “the frame and tray have matching profiles or contours so as to provide a mating fit”.  It appears applicant may have mistakenly claimed the screen and the frame.  Therefore, for purposes of furthering prosecution the examiner will treat the limitation as the frame and tray having matching profiles as discussed above until further clarification.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 9, 21-23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over by Wright et al. (US Publication 2014/0174308) in view Simmons (US Patent 5,297,487).
	With respect to claim 1, Wright et al. teaches a screen assembly (10) for screen printing, comprising: 
a frame (12); 
a screen (14) mounted to the frame (12) and having a perimeter edge (outer edges of screen); 
a tray (18, 18a, 18b, 25) having an outer perimeter to fit over the frame and inner perimeter residing within the frame (12) over the screen (14) and being open within the inner perimeter; 
the tray (18, 18a, 18b, 25) being removably onto the frame (12) to contact the screen (14 and Figure 1) and prevent ink from leaking along the screen perimeter edge (outer edges of screen) and accessing the frame (Abstract, Paragraph 0011), the tray (18, 18a, 18b, 25 and Figure 3).
However, Wright et al. does not explicitly disclose the snap fit provides pressure between the tray and the screen to form a seal.  Simmons teaches a tray with a snap fit (12, 20) provides pressure between the tray and the screen to form a seal (Column 3, Lines 21-25, Column 5, Lines 48-58, Column 6, Lines 10-14, Figures 6 and 7 latch 27).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the tray taught by Wright et al. to provide a snap fit with pressure between the tray and the screen as taught by Simmons for the purpose of providing a less complex tray that can be easily reusable.
	With respect to claim 4, Wright et al. teaches the tray (18, 18a, 18b, 25) extends inwardly from the frame (12) and over the top of the screen (screen 14, Paragraph 0012, Figure 1).
	With respect to claim 5, Wright et al. teaches the tray (18, 18a, 18b, 25) is one piece (Paragraph 0011, Figure 3).
With respect to claim 6, Wright et al. teaches the tray (18, 18a, 18b, 25) has a contour to sealingly engage the screen (note: frame 12 and tray 18, 18a, 18b, 25 mates the shape).
	With respect to claim 8, Wright et al. teaches the frame (12) and screen (14) are free from tape (Abstract, Paragraph 0011).
	With respect to claim 9, Wright et al. teaches the frame (12) and the tray (18, 18a, 18b, 25) have matching profiles (Figure 1).
	With respect to claim 21, Wright et al. teaches the tray (18, 18a, 18b, 25) includes upper extensions extending beyond the frame (refer to marked-up Figure 1 in the detailed action) for gripping by an operator to remove the tray from the frame.


[AltContent: textbox (Edges of 25 can be considered upper extensions. Located on at least a corner)][AltContent: textbox (Edges of 25 can be considered upper extensions. Located on at least a corner)]
[AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image1.png
    253
    559
    media_image1.png
    Greyscale

            With respect to claim 22, Wright et al. teaches the upper extensions are located on at least two corners of the tray (18, 18a, 18b, 25 and refer to marked-up Figure 1 in the detailed action).
	With respect to claim 23, Wright et al. teaches the tray (18, 18a, 18b, 25) is reusable (note: any element can be reusable such as taking the element out for maintenance, cleaning and reusing/replacing the tray).
	With respect to claim 27, Wright et al. teaches a screen printing assembly, comprising: 
a screen (14) with a perimeter frame (outer edges of frame 12);
a plastic tray (18, 18a, 18b, 25 and Paragraph 0012) fit over the frame (12) and extending inwardly to engage the screen (14) and provide a seal without the use of tape to prevent ink from migrating beneath the tray (Column 3, Lines 21-25, Column 5, Lines 48-58, Column 6, Lines 10-14).
However, Wright et al. does not explicitly disclose a tray that is snap fit.  Simmons teaches a tray with a snap fit (12, 20 and Column 3, Lines 21-25, Column 5, Lines 48-58, Column 6, Lines 10-14).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the tray taught by Wright et al. to provide a snap fit as taught by Simmons for the purpose of providing a less complex tray that can be easily reusable.
With respect to claim 28, Simmons teaches tabs (23) on the tray extending outwardly beyond the frame (40) to facilitate release of the snap fit between the tray and the screen (Column 3, Lines 21-25, Column 5, Lines 48-58, Column 6, Lines 10-14 and Figure 2).  
With respect to claim 29, Wright et al. teaches the tray (18, 18a, 18b, 25) and the screen (14) are free from additional mechanical fasteners to secure the tray and screen together (Figure 1).  

6.	Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over by Wright et al. (US Publication 2014/0174308) in view Simmons (US Patent 5,297,487) as applied to the claims above and further in view of Jessup et al. (US Patent 5,934,190).
	With respect to claim 30, Wright et al., as modified, teaches the claimed invention with the exception of the frame and the tray have mating contours to provide the snap fit between the frame and the tray.  
	Jessup et al. teaches a frame (24) and the tray (100) have mating contours to provide the snap fit between the frame and the tray (100, Figure 1).  
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the invention taught by Wright et al., as modified, for the frame and tray to have mating contours as taught by Jessup et al. for the purpose of providing a simple tray that provides a more close and instant coupling with the frame.
	With respect to claim 31, Jessup et al. teaches the mating contours extend substantially 360 degrees (Figure 1).

Response to Arguments
7.	Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive. With regards to applicant’s arguments on pages 4 and 5, that the motivation for modifying Wright in view of Simmons is redundant, the examiner has considered the arguments.  However, the examiner notes that Wright in view of Simmons does teach the claimed limitations and still applies in the rejection.  
	Furthermore, regarding applicant’s arguments that there is no discussion of a snap fit tray in Simmons on page 6, the examiner notes that “snap-fit” is a broad term.  Specifically, under the broadest interpretation “snap” is securing an object.  Figure 6 provides a latch 27 that can snap (clamp) the tray in place. The applicant also argues that the latch must be attached to the tray or frame, thereby adding additional material, costs, etc.. The claim recites “snap-fit” however there is nothing in claim that limits the structure to only a tray.  The latch is an integral part of the tray in Simmons that snaps/clamps in the frame. Therefore, the examiner is not persuaded of any error in the rejections above and maintains the rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852